DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I claims 1-12 in the reply filed on 7-22-2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended require that the combination (Group I) as claimed requires the particulars of the subcombination (Group II) and that the Group III method claim 17 includes all of the limitations of claim 1.  The Examiner agrees that Groups I and III have a similar scope and hereby withdraws the restriction of 5-26-2022 in light of the amendments and arguments presented 7-22-2022.  It is noted that Group II claims 13-17 are not drafted as a press machine scope as in Group I and Group III claims and are directed to a guide track product for guiding strip, but since all guide track limitations of Group II, claim 13 are included in amended Group I, claim 1 no burden is present and Group II is examined with Group I.  Claims 1-20 are examined in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittelmann (2,371,459).  Mittelmann discloses a guide track (21,25) comprising a guide rail (21) manufactured from conductive material including a guide channel (U-shape of rail; page 3, col. 2, lines 18-20) extending between first and second ends (left and right end of rail 21; Fig. 7) which receives a conductive metal strip (10), the strip (10) being heated as it passes through the guide rail.  The induction coils (20,22) heat the electrically conductive material (10) and guide rail (21) since they are each manufactured from conductive metals.  The guide track has an exit at an end of the guide track along direction (D; Fig. 7) and it is capable of facing a downstream equipment.  Regarding claim 14, Mittelmann discloses an upstream guide rail portion (21) having a coil (20) operably connected thereto wherein rail (21) and coil (20) are seated in recess (27) and a downstream guide rail portion (21) having a coil (22) operably connected thereto wherein rail (21) and coil (20) are seated in recess (26).  Regarding claim 15, Mittelmann discloses that the guide rail (21) contacts the strip (page 3, col. 2, lines 17-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,9,10,12-14,16,17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opfer et al. (DE102018206343) in view of Wentworth (4,142,062).  Regarding claims 1,13 and 17, Opfer discloses a press machine (100a; Fig. 2) and pressing method comprising a frame (base of machine 100a; Fig. 2) and a punch/die (160) being driven through a punch stroke (vertical arrow; Fig. 2) to punch a strip (210) which is advanced through the press machine in direction (D).  Opfer discloses a guide track including a conveyor with rollers; Fig. 2 and heaters 121,122 having a passing gap for the strip supported by the frame for in-line heating and punching of the strip (210).  Opfer discloses that the heaters (121,122) are a guide rail having a heater (induction 121, furnace 122) coupled thereto, wherein the guide rail is heated and conducts heat to the conductive strip as the guide rail (121,122) guides the strip to the punch/die (160).  Opfer discloses that the heater (121) has top and bottom walls (121,121; Fig. 1; [0024], lines 329-331) that cover and heat the strip and the furnace (122) has top, bottom, left and right walls for enclosing and heating the strip as it passes wherein Fig. 2 shows the strip (210) exiting from an interior of the furnace (122).  Opfer does not specifically recite that the guide rail is made of conducting metal.  Wentworth teaches a guide track (14,15,16,17) having heaters (15) on a top, bottom and side walls (col. 2, lines 5-10) of a furnace (10) which are configured to heat material by conduction of heating elements (strips; 16,17) that form a guide for material and are configured for pass through heating (col. 2, lines 3 and 4) as a material is conveyed by the conveyor (14).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the furnace guide rail of Opfer by conducting heat through metal elements in a strip heating furnace as taught by Wentworth in order to conduct heat to the strip by a conductive metal guide rail that directly heats the strip.  
Regarding claim 2, Opfer discloses an unwinding reel (220) and conveyor rollers which pull the strip ([0028], lines 324-325) into the punch/die (160).
Regarding claim 3, Opfer discloses that the punch die station (161) punches heated strip and the punch die stations (162,163) punch and cool the strip ([0033], lines 406-407).
Regarding claim 4, Opfer discloses that the guide track (conveyor and heaters 121,122) are positioned 
Regarding claims 5 and 20, Opfer discloses that the guide rail heaters (121,122) directly engage the strip since the strip is passed through a gap in the heaters.
Regarding claims 9 and 10, Opfer discloses that the guide track (conveyor and heaters 121,122) extend between a first upstream end following unwinder (220) to a second downstream end at the punch die entry (Fig. 2) wherein the heaters (121,122) are controlled to vary an amount of heating ([0013], lines 127-130 and 157-158).
Regarding claim 12, Opfer discloses that a spool (220) holds the strip and unwinds it.
Claim(s) 6-8,15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opfer in view of Wentworth and further in view of Yao (4,987,281).  Opfer does not disclose that the guide rail is in contacted engagement with the strip.  Yao teaches conductive guide rail (1,2,3,4) with a guide passage (L) for the passage of strip (W) which is contact with the guide rail (col. 4, lines 41-49 and col. 7, lines 36-44).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to contact the strip of Opfer with a guide rail heater as taught by Yao in order to heat the strip by direct resistance heating as is known in the strip pass through heating art.  It would be an obvious modification for the skilled artisan to select flame heating, induction heating or resistance heating guide rails to accomplish the heating of the strip.
Regarding claim 8, Opfer discloses that the guide rail walls (121,121; Fig. 1) are spaced from the strip which is traveling on the conveyor rollers.
Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opfer in view of Wentworth and further in view of Wu et al. (CN 107262596).  Opfer does not disclose straightening the work after punching.  Wu teaches an unwinding reel (1) and a transmission wheel (6) for pulling a strip (1) to a punching die (3) and having an entry side straightening guide (7) and an exit side straightening guide track (8), each guide track having straightening rollers.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to straighten the strip of Opfer after punching with a straightening guide track as taught by Wu in order to straighten the punched workpiece prior to and after working by the punch and die for improved punching and product straightness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725